Exhibit 10.1

SEELOS THERAPEUTICS, INC.

STOCK PURCHASE AGREEMENT

      THIS STOCK PURCHASE AGREEMENT

(this "Agreement") is made and entered into as of January 2, 2020, by and
between Seelos Therapeutics, Inc., a Nevada corporation (the "Company"), and
Phoenixus AG, a stock corporation organized under the laws of Switzerland (the
"Purchaser").



RECITALS

      WHEREAS

, Seelos Corporation, a wholly-owned subsidiary of the Company, and the
Purchaser are parties to that certain Asset Purchase Agreement, dated March 6,
2018, as amended by that certain Amendment to Asset Purchase Agreement, dated as
of May 18, 2018, that certain Amendment No. 2 to Asset Purchase Agreement, dated
as of December 31, 2018 and that certain Amendment No. 3 to Asset Purchase
Agreement, dated as of October 15, 2019 (as amended, the "Asset Purchase
Agreement"); and



      WHEREAS

, in accordance with Section 3.2(a)(i)(E) of the Asset Purchase Agreement, the
Purchaser desires to purchase from the Company, and the Company desires to sell
to the Purchaser, an aggregate of 1,809,845 shares (the "Shares") of Common
Stock of the Company ("Common Stock"), which number of shares is equal to
$2,250,000 divided by the 30-Day VWAP (as defined in the Asset Purchase
Agreement) as of January 2, 2020, on the terms and conditions set forth herein.



AGREEMENT

      NOW, THEREFORE

, in consideration of the foregoing recitals and the mutual promises,
representations, warranties and covenants hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.      SALE AND PURCHASE.

      Subject to the terms and conditions hereof, the Company hereby issues and
sells to the Purchaser, and the Purchaser hereby purchases from the Company, the
Shares, in full satisfaction of the Company's obligation to issue any shares of
Common Stock to the Purchaser as provided under Section 3.2(a)(i)(E) of the
Asset Purchase Agreement.

2.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

      The Company hereby represents and warrants to the Purchaser that:

      2.1    Organization. The Company is a business entity duly organized,
validly existing and in good standing under the laws of the State of Nevada. The
Company has the requisite corporate power and authority to own, lease and
operate the properties now owned, leased and operated by it and to carry on its
business as currently conducted. The Company is duly qualified to do business as
a foreign entity in each jurisdiction in which the nature of its business or the
character of its properties makes such qualification necessary, except where the
failure to do so would not have a material adverse effect on the Company.

1

--------------------------------------------------------------------------------



      2.2    Authorization. The Company has the requisite power and authority to
enter into this Agreement and to perform its obligations hereunder. The Company
has taken all necessary action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly and validly executed and delivered by the Company
and is the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms. The Shares are validly issued,
fully paid and nonassessable, free of any liens or encumbrances and issued in
compliance with all applicable federal and state securities laws.

      2.3    Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the "SEC") in accordance with the provisions
of the Securities Act of 1933, as amended (the "Securities Act"), a registration
statement on Form S-3 (File No. 333-221285) (the "Registration Statement"). The
Registration Statement was declared effective by order of the SEC on December 7,
2017. The Registration Statement is effective pursuant to the Securities Act and
available for the issuance of the Shares thereunder, and the Company has not
received any written notice that the SEC has issued or intends to issue a stop
order or other similar order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement. The "Plan of Distribution" section of the Registration
Statement permits the issuance of the Shares under the terms of this Agreement.

3.      REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

      The Purchaser hereby represents and warrants to the Company that:

      3.1    Organization. The Purchaser is a business entity duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is formed or incorporated. The Purchaser has the requisite power and
authority to own, lease and operate the properties now owned, leased and
operated by it and to carry on its business as currently conducted. The
Purchaser is duly qualified to do business as a foreign entity in each
jurisdiction in which the nature of its business or the character of its
properties makes such qualification necessary, except where the failure to do so
would not have a material adverse effect on the Purchaser.

      3.2    Authorization. The Purchaser has the requisite power and authority
to enter into this Agreement and to perform its obligations hereunder. The
Purchaser has taken all necessary action on its part to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly and validly executed and delivered by the Purchaser
and is the legal, valid and binding obligations of the Purchaser, enforceable
against the Purchaser in accordance with its terms.

      3.3    Investment Representations.

            (a)    The Purchaser has substantial experience in evaluating and
investing in private placement transactions of securities of companies in a
similar stage of development as the Company so that it is capable of evaluating
the merits and risks of its investment in the Company and has the capacity to
protect its own interests. The Purchaser can bear the economic risk of this
investment indefinitely.

2

--------------------------------------------------------------------------------



            (b)    The Purchaser represents that by reason of its, or of its
management's, business or financial experience, in the Purchaser has the
capacity to protect its own interests connection with the transactions
contemplated in this Agreement.

            (c)    The Purchaser represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

            (d)    The Purchaser has received all the information it considers
necessary or appropriate for deciding whether to purchase the Shares. The
Purchaser has had an opportunity to discuss the Company's business, management
and financial affairs with directors, officers and management of the Company and
has had the opportunity to review the Company's operations and facilities and
the Company's public filings with the SEC. The Purchaser has also had the
opportunity to ask questions of, receive answers from and obtain additional
information from (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) the Company and its
management regarding the terms and conditions of this investment. The Purchaser
acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

            (e)    The residency of the Purchaser (or in the case of a
partnership or corporation, such entity's principal place of business) is
correctly set forth on the signature pages hereto. If the Purchaser is not a
United States person (as defined by Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended), the Purchaser hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Shares or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) the income tax and other tax consequences, if any, that may be relevant to
the purchase, holding, redemption, sale or transfer of the Shares. The Company's
offer and sale and the Purchaser's subscription and payment for and continued
beneficial ownership of the Shares will not violate any applicable securities or
other laws of the Purchaser's jurisdiction.

            (f)    The Purchaser understands that no U.S. federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of an
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares.

            (g)    At no time prior to the date of this Agreement has the
Purchaser or any of its agents, representatives or affiliates engaged in or
effected, in any manner whatsoever, directly or indirectly, any (i) "short sale"
(as such term is defined in Rule 200 of Regulation SHO of the Securities
Exchange Act of 1934, as amended) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

3

--------------------------------------------------------------------------------

4.      COVENANTS

      4.1    Prospectus Supplement. The Company agrees that it shall, within the
time required under Rule 424(b) under the Securities Act, file with the SEC a
prospectus supplement of the Company relating to the Shares (the "Prospectus
Supplement") pursuant to Rule 424(b)(5) under the Securities Act. The Purchaser
shall furnish to the Company such information regarding itself, the shares of
Common Stock beneficially owned by it and the intended method of distribution
thereof, including any arrangement between the Purchaser and any other person
relating to the sale or distribution of the Shares, as shall be reasonably
requested by the Company in connection with the preparation and filing of the
Prospectus Supplement, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of the Prospectus Supplement with the SEC.

5.      MISCELLANEOUS

      5.1    Survival. The representations, warranties and covenants of the
Company and the Purchaser contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the closing of the
transactions contemplated hereby, and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchaser or the Company, as the case may be.

      5.2    Notices. All notices required or permitted hereunder shall be in
writing and be given by personal delivery, by an internationally recognized
overnight carrier, by registered or certified mail, postage prepaid with return
receipt requested or by electronic mail at the respective addresses set forth on
the signature pages to this Agreement or at such other addresses as the Company
or the Purchaser, as applicable, may designate by ten days' advance written
notice to the other party hereto. Notices delivered personally shall be deemed
communicated as of actual receipt; notices sent via overnight courier shall be
deemed received three (3) Business Days following sending; and notices mailed
shall be deemed communicated as of seven (7) Business Days after mailing. For
purposes of this Agreement, "Business Day" means any day other than a Saturday,
Sunday or a day on which banking institutions in the State of New York are
authorized or obligated by law or executive order to close.

      5.3    Assignability; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Neither party hereto may assign its
respective rights or delegate its respective obligations under this Agreement
without the express prior written consent of the other party hereto. Nothing in
this Agreement shall be deemed to create any third party beneficiary rights in
or on behalf of any other person.

      5.4    Governing Law; Forum. This Agreement and the relationship of the
parties hereto shall be governed by and construed and interpreted in accordance
with the laws of the State of New York irrespective of the choice of laws
principles of the State of New York. Any disputes relating to the transactions
contemplated by this Agreement shall be heard in the State and Federal courts
located in the County of New York in the State of New York.

4

--------------------------------------------------------------------------------



      5.5    Expenses. Each party hereto shall pay all of its own fees and
expenses (including all legal, accounting and other advisory fees) incurred in
connection with the negotiation and execution of this Agreement and the
arrangements contemplated hereby.

      5.6    Amendments. Any amendment, modification or waiver of this Agreement
shall only be valid if made in writing and signed by each of the parties hereto.

      5.7    Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

      5.8    Entire Agreement. This Agreement and the Asset Purchase Agreement
contain the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter.

      5.9    Headings. The headings in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

      5.10    Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute a single
document. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

      5.11    Representation by Counsel; Interpretation. The Purchaser and the
Company each acknowledge that it has been represented by its own legal counsel
in connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it, has no application and is expressly waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the Purchaser and the Company.

[Signature Page Follows]

 

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties have executed this STOCK PURCHASE
AGREEMENT as of the date first set forth above.

THE COMPANY:



SEELOS THERAPEUTICS, INC.



 

By: /s/ Raj Mehra, Ph.D.
Name: Raj Mehra, Ph.D.
Title: President and Chief Executive Officer
Address: 300 Park Avenue, 12th Floor
               New York, NY 10022

 

 

THE PURCHASER:



PHOENIXUS AG


By: /s/ Averill L. Powers
Name: Averill L. Powers
Title: Chief Executive Officer
Address: 600 Third Avenue, 10th Floor
               New York, NY 10016



 